I concur in toto in all of the majority opinion except paragraph six, and concur in the result reached in that paragraph, and therefore concur in the final disposition of the case.
The reference in the majority opinion to the ineffectiveness of the use of the public peace, health and safety clause, if it had been used, is gratuitous and unnecessary because the General Assembly did not use that clause or attempt by its use to exempt the act in question from the operation of the referendum. *Page 383 
I dissented in a separate opinion in State ex rel. Pollock v. Becker, 289 Mo. 660, 233 S.W. 641, and still adhere to my views in relation to the use of the public peace, health and safety clause as expressed therein.